UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4236


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PEDRO OCHOA, a/k/a Pepe,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:10-cr-01104-RMG-1)


Submitted:   October 30, 2013             Decided:   November 21, 2013


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.    Peter Thomas Phillips, Assistant
United   States Attorney,  Charleston,  South Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pedro Ochoa pled guilty pursuant to a plea agreement

to   conspiracy      to    distribute        and    possess        with    intent    to

distribute five kilograms or more of cocaine in violation of 21

U.S.C. § 846 (2006) and conspiracy to commit money laundering in

violation of 18 U.S.C. § 1956(h) (2006).                   Pursuant to a downward

departure for substantial assistance and a variance, the court

sentenced Ochoa to a term of 120 months’ imprisonment.                          Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting      that   there   are       no   meritorious       issues     for

appeal    but    questioning     whether     Ochoa’s       guilty       plea   colloquy

substantially complied with Fed. R. Crim. P. 11 and whether his

sentence    is   reasonable.       Although        Ochoa    was    informed     of   his

right to file a pro se supplemental brief, he has not done so.

Finding no error, we affirm.

            Prior    to   accepting      a   guilty        plea,    a   trial    court,

through colloquy with the defendant, must inform the defendant

of, and determine that the defendant understands, the nature of

the charge to which the plea is offered, any mandatory minimum

penalty, the maximum possible penalty he faces, and the various

rights he is relinquishing by pleading guilty.                     Fed. R. Crim. P.

11(b)(1).       The court also must ensure that the defendant’s plea

was voluntary, was supported by a sufficient factual basis, and

did not result from force, threats, or promises not contained in

                                         2
the    plea      agreement.         Fed.    R.       Crim.   P.    11(b)(2),       (3).      “In

reviewing the adequacy of compliance with Rule 11, this court

should accord deference to the trial court’s decision as to how

best    to    conduct        the    mandated         colloquy     with     the    defendant.”

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

                 Because Ochoa did not move to withdraw his guilty plea

in the district court or raise any objections during the Rule 11

colloquy, the plea colloquy is reviewed for plain error.                                  United

States      v.    General,     278 F.3d 389,      393    (4th      Cir.    2002).      To

demonstrate plain error, a defendant must show that: (1) there

was    an    error;     (2)    the    error      was     plain;     and     (3)    the     error

affected his “substantial rights.”                      United States v. Olano, 507
U.S. 725, 732 (1993).               Upon a thorough review of the record, we

conclude      that     the    district      court       substantially        complied       with

Rule 11 and that Ochoa’s plea was knowing and voluntary.                                  Though

the district          court    did    not    inform      Ochoa     of     the    government’s

right, in a prosecution for perjury or false statement, to use

any statement Ochoa made under oath against him, Fed. R. Crim.

P.    11(b)(1)(A),       we    conclude       that      this      error    did    not     affect

Ochoa’s substantial rights.

                 Next, we review Ochoa’s sentence for reasonableness,

applying         an   abuse    of    discretion         standard.          Gall    v.     United

States, 552 U.S. 38, 51 (2007).                       In so doing we first examine

the sentence for significant procedural error, including whether

                                                 3
the district court properly calculated the defendant’s advisory

Guidelines range, considered the parties’ arguments in light of

the   18    U.S.C.      § 3553(a)         (2006)       factors,      selected      a    sentence

based on clearly erroneous facts, and adequately explained the

selected         sentence.          Id.      When       considering         the    substantive

reasonableness          of    the     sentence,         we    “take    into       account      the

totality of the circumstances.”                       Id.    If the sentence is within

or below the properly calculated Guidelines range, we presume on

appeal that the sentence is reasonable.                         United States v. Yooho

Weon, 722 F.3d 583, 590 (4th Cir. 2013).                             Upon our review, we

conclude         that     Ochoa’s         below-Guidelines            sentence         is     both

procedurally and substantively reasonable.

                 In accordance with Anders, we have reviewed the record

in this case and found no meritorious issues for appeal.                                        We

therefore        affirm      the    district       court’s      judgment.          This     court

requires that counsel inform Ochoa, in writing, of the right to

petition     the     Supreme       Court     of       the   United    States      for   further

review.      If Ochoa requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move       in     this       court        for       leave     to     withdraw         from

representation.           Counsel’s motion must state that a copy thereof

was served on Ochoa.               We dispense with oral argument because the

facts      and    legal      contentions      are       adequately         presented     in    the



                                                  4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5